United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     __________

                                     No. 11-2019
                                     __________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Salamo Nampiona                          *
Rakotojoelinandrasana,                   * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: November 18, 2011
                                 Filed: December 27, 2011
                                  ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Salamo Nampiona Rakotojoelinandrasana pled guilty to one count of bank
robbery in violation of 18 U.S.C. § 2113(a). He reserved the right to appeal a pre-trial
order adopting the report and recommendation of the magistrate judge. He appeals
arguing that the district court1should have suppressed evidence seized from his vehicle
and apartment. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.



      1
         The Honorable Michael J. Davis, Chief United States District Judge for the
District of Minnesota.
        Rakotojoelinandrasana robbed a bank by asking a teller to place money in a
backpack. The teller placed the money and a dye pack in the backpack. Five days
later, a casino investigator told officer Mark Tabone that over the weekend someone
had gambled with dye-stained money. The investigator said that the man returned to
the casino, placed stained money in the gaming machines, and “cashed out”
immediately (exchanging gaming tickets for unstained money).

       Tabone went to the casino, saw the stained money, and decided to monitor
Rakotojoelinandrasana. Tabone had casino security officers bring him to the security
office. Rakotojoelinandrasana, a college student fluent in English, said he found the
dyed money in a dumpster. Tabone relayed this to the FBI, and told
Rakotojoelinandrasana that the FBI would like to speak with him. He agreed.

       After being detained in the casino’s interview room for 56 minutes,
Rakotojoelinandrasana was taken, in handcuffs, to the police station to wait for the
FBI agents. He was placed in a secure interview room inside the station, handcuffs
removed. Tabone brought him food and water. The room was locked but he was told
to knock if he needed anything. The FBI agents arrived in about two hours.
Rakotojoelinandrasana was taken to a different interview room off the lobby of the
police station – a “soft” interview room with cushioned furniture, plants, and carpet.
During the interview, the door to the lobby was unlocked, and he was not handcuffed.
The FBI agents told him several times he was not in custody, not under arrest, and free
to leave. The agents claim the interview was congenial, cooperative, and low-key.
Rakotojoelinandrasana asked twice to terminate the interview, but the agents
continued to talk. He was never given a Miranda warning. He volunteered to provide
more dye-stained money and a BB gun from his car. The agents immediately
produced a consent-to-search form. Reviewing it with him, they said he was not
required to sign it. About five hours after the first interview at the casino,
Rakotojoelinandrasana signed the consent form for the car.




                                         -2-
      Later in the interview, Rakotojoelinandrasana agreed to allow the agents to
search his apartment. Not relying solely on that consent, the agents obtained a
separate search warrant for the apartment, seizing a money wrapper and clothing.

      Rakotojoelinandrasana moved: (1) to suppress statements, admissions, and
proceedings; and (2) to suppress evidence obtained as a result of search and seizure.
The district court suppressed his confession but none of the evidence seized from his
car and apartment.

       Factual determinations in a ruling on a motion to suppress are reviewed for
clear error, and legal conclusions of law are reviewed de novo. United States v. Villa-
Gonzalez, 623 F.3d 526, 531 (8th Cir. 2010). The “nontestimonial fruit” of a voluntary
statement does not implicate the self-incrimination clause. Id. at 534-35; United
States v. Patane, 542 U.S. 630, 641-43 (2004). Whether consent is voluntary is a
factual question, reviewed for clear error. United States v. Johnson, 619 F.3d 910,
918 (8th Cir. 2010).

       Rakotojoelinandrasana claims that his consents to search were involuntary. The
voluntariness of consent depends on the totality of the circumstances, including law
enforcement’s conduct and a defendant’s characteristics. Schneckloth v. Bustamonte,
412 U.S. 218, 226-27, 233 (1973); United States v. Quintero, 648 F.3d 660, 669 (8th
Cir. 2011). In determining voluntariness this circuit considers (1) the individual’s age,
intelligence and education; (2) whether the individual was intoxicated or under the
influence of drugs; (3) whether the individual was advised of a right to withhold
consent or of the Miranda rights; and (4) whether the individual, through prior
experience, was aware of protections the system provides suspected criminals.
Quintero, 648 F.3d at 667; Johnson, 619 F.3d at 918. The court also considers the
environment where the consent was obtained, including (1) length of detention; (2)
whether the officers threatened, physically intimidated, or punished the individual; (3)
whether the officers made any misrepresentations or promises; (4) whether the
individual was in custody or under arrest; (5) whether the consent was given in public;

                                          -3-
and (6) whether the individual objected to the search, or remained silent during it.
Quintero, 648 F.3d at 667; Johnson, 619 F.3d at 918.

         The district court here analyzed all the circumstances. Most important,
Rakotojoelinandrasana signed a consent form that stated he had a right to refuse. See
United States v. Czeck, 105 F.3d 1235, 1239 (8th Cir. 1997) (consent was voluntary
based on age, sobriety, and criminal-justice experience, but the signed form was the
most important factor). The district court determined that Rakotojoelinandrasana was
in custody because he was detained for five hours in a private room at the casino and
at the police station (neither one was public). Custodial status, however, is not
determinative of the voluntariness of consent. Id. at 1239. The district court found
Rakotojoelinandrasana was not threatened in any way. See United States v. Comstock,
531 F.3d 667, 678 (8th Cir. 2008) (statement to defendant, already handcuffed for two
hours, that if he did not consent to search, officers would get a warrant and he would
be handcuffed for two more hours, found not coercive). The agents wore street
clothes, concealed their weapons, were mild-mannered and professional. See United
States v. Vinton, 631 F.3d 476, 483 (8th Cir. 2011) (consent voluntary where officers
did not raise their voices, draw guns, or otherwise coerce). Rakotojoelinandrasana
was in college and fluent in English. See United States v. Chaidez, 906 F.2d 377, 381
(8th Cir. 1990) (comprehension of English was sufficient to enable defendant to give
informed, knowledgeable consent). After examining all the facts, the district court
committed no clear error in determining Rakotojoelinandrasana’s consents were
voluntary.

                               ********

      The judgment of the district court is affirmed.
                          __________________________




                                         -4-